DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coordinating cell”, “target cell” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-6 are objected to because of the following informalities:  
Claims 3, 4 recite the limitation “a quantity of pilot ports of the coordinating cell is (S-A)” which Examiner believes should be “a quantity of pilot ports of the coordinating cell is S-A”.  
Claim 5 recites the limitation “the (S-A) pilot ports of the coordinating cell” which Examiner believes should be “the S-A pilot ports of the coordinating cell”
Claim 5 recites the limitation “(S-A) data ports” which Examiner believes should be “S-A data ports”
Claim 6 recites the limitation “(S-A) data ports” which Examiner believes should be “S-A data ports”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sending, by the first base station…to a terminal…” which makes the claim indefinite.  It’s unclear if the terminal is being served by the first base station, the target cell, the coordinating cell, or a combination of these.  Examiner will interpret as best understood.
Claim 1 recites the limitation “…wherein signal strength of the terminal is lower than a preset threshold” which makes the claim indefinite.  It’s unclear if the claimed “signal strength” is measured/received at the target cell, 1st base station, at the terminal, the coordinating cell, or a combination of these.  Examiner will interpret as best understood.
Claim 1 recites the limitation “sending, by the first base station…the CSI-RS of the target cell to a terminal…” which makes the claim indefinite.  It’s unclear if the “CSI-RS” is generated by the 1st base station or if the “CSIR-RS” is merely relayed 1st base station.  Examiner will interpret as best understood.
Claim 3 recites the limitation “…a total quantity of the target pilot ports is S, wherein a quantity of pilot ports of the target cell is A, a quantity of pilot ports of the coordinating cell is (S-A), S is a positive integer not less than 2, and A is a positive integer not less than 1 and less than S” which makes the claim indefinite.  This claim limitation appears to contradict limitations claimed in claim 1 which states “..the target pilot ports comprise a pilot port of the target cell and a pilot port of the coordinating cell” which indicate for each “target pilot ports” there needs to be 1 pilot port of target cell and 1 pilot port of coordinating cell.  Hence if A is less than S and S-A = quantity of pilot port of coordinating cell, then there are some target pilot ports with out any corresponding pilot ports of target cell and coordinating cell.  Examiner will interpret as best understood.
Claim 4 recites the limitation “…a total quantity of the target pilot ports is S, wherein a quantity of pilot ports of the target cell is A, a quantity of pilot ports of the coordinating cell is (S-A), S is a positive integer not less than 2, and A is a positive integer not less than 1 and less than S” which makes the claim indefinite.  This claim limitation appears to contradict limitations claimed in claim 1 which states “..the target pilot ports comprise a pilot port of the target cell and a pilot port of the coordinating cell” which indicate for each “target pilot ports” there needs to be 1 pilot port of target cell and 1 pilot port of coordinating cell.  Hence if A is less than S and S-A = quantity of pilot port of coordinating cell, then 
Claim 7 recites the limitation “…wherein signal strength of the terminal is lower than a preset threshold” which makes the claim indefinite.  It’s unclear if the claimed “signal strength” is measured/received at the target cell, 1st base station, 2nd base station, at the terminal, or the coordinating cell, or a combination of these.  Examiner will interpret as best understood.
Claim 7 recites the limitation “determining, by the second base station…a pilot port of the coordinating cell based on the cell identifier of the coordinating cell…” which makes the claim indefinite.  It’s unclear if the “coordinating cell” is served by the first base station, second base station, both, or another base station.  Examiner will interpret as best understood.
Claim 7 recites the limitation “sending, by the second base station…CSI-RS of the target cell to a terminal…” which makes the claim indefinite.  It’s unclear if the terminal is served by the first base station, second base station, or both.  Examiner will interpret as best understood.
Claim 9 recites the limitation “…wherein signal strength of the terminal is lower than a preset threshold” which makes the claim indefinite.  It’s unclear if the claimed “signal strength” is measured/received at the target cell, 1st base station, at the terminal, or the coordinating cell, or a combination of these.  Examiner will interpret as best understood.
Claim 9 recites the limitation “receiving, by a terminal, channel state information-reference signals (CSI-RSs) of a target cell…and a pilot port of a coordinating cell” which makes the claim indefinite.  It’s unclear if the terminal is served by the target cell, coordinating cell, first base station, or a combination of these.  Examiner will interpret as best understood.
Claims 2-6, 8, 10 are rejected for claiming dependency from respective independent claims 1, 7, 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al (USPN 2014/0036796) in view of Zhang et al (USPN 2016/0150512) and Jung et al (USPN 2015/0146561).

	Regarding claim 1, Etemad discloses 
	a signal sending method, comprising: (method for transmitting CSI-RS [0032], FIGs. 1-4
	determining, by a first base station, target pilot ports and a coordinating cell of a target cell wherein the coordinating cell is a cell that jointly sends, with the target cell, channel state information-reference signals (CSI-RS) of the target cell (determines by serving base station serving UE at a target cell, e.g. FIG. 2 TP1, ports for transmitting CSI-RS of serving cell, e.g. FIG. 2 TP2 and a coordinating CoMP cell to jointly transmit CSI-RS with serving base station [0013-0016, 0019-0023, 0032], FIGs. 6-8
	determine, by the first base station, a resource location of a target time-frequency resource, wherein the target time-frequency resource is a time-frequency resource used to send the CSI-RSs of the target cell (serving base station determines resource element/time-frequency resource(s) used for CSI-RS transmission from serving base station and coordinating base station(s) [0015, 0019-0022]
	sending, by the first base station on the on the target pilot ports, the CSI-RSs of the target cell to a terminal based on the target time resource (serving base station transmits CSI-RS to UE based on configured RE [0002, 0016-0019]
	Etemad does not expressly disclose the target pilot ports are pilot ports used to jointly send the CSI-RS of the target cell and the target pilot ports comprise a pilot port of the target cell and a pilot port of the coordinating cell
	
	Zhang discloses 	the target pilot ports are pilot ports used to jointly send the CSI-RS of the target cell and the target pilot ports comprise a pilot port of the target cell and a pilot port of the coordinating cell (CSI-RS ports of serving cell and coordinating cell(s) used for jointly transmitting CSI-RS to UE [0083-0089], Tables 3, 4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the target pilot ports are pilot ports used to jointly send the CSI-RS of the target cell and the target pilot ports comprise a pilot port of the target cell and a pilot port of the coordinating cell” as taught by Zhang into Etemad’s system with the motivation to coordinate transmission of CSI-RS (Zhang, paragraph [0083-0089])
	Combined system of Etemad and Zhang does not expressly disclose wherein signal strength of the terminal is lower than a preset threshold

wherein signal strength of the terminal is lower than a preset threshold (UE monitored DL quality falls below a specific threshold [0122], Table 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein signal strength of the terminal is lower than a preset threshold” as taught by Zhang into Etemad’s system with the motivation to coordinate transmission of CSI-RS to determine if UE is suffering from neighboring cell’s interference or if UE is traversing an area without coverage (Etemad, paragraph [0013-0016, 0019-0023, 0032], FIGs. 6-8)

	Regarding claim 9, Etemad discloses 
	a signal sending method, comprising: (method for UE to measure and report channel quality [0019, 0027]
	receiving, by a terminal, channel state information-reference signals (CSI-RSs) of a target cell wherein the CSI-RSs of the target cell are carried on a target time-frequency resource and are sent to the terminal by using target pilot ports (UE receiving CSI-RS of a serving cell on a configured resource element/time-frequency resource(s) used for CSI-RS transmission from serving base station and coordinating base station(s) [0015, 0019-0022]
	Etemad does not expressly disclose the target pilot ports comprise a pilot port of the target cell and a pilot port of a coordinating cell; the coordinating cell is a cell that jointly sends, with the target cell, the CSI-RSs of the target cell (
	Zhang discloses the target pilot ports comprise a pilot port of the target cell and a pilot port of a coordinating cell; the coordinating cell is a cell that jointly sends, with the target cell, the CSI-RSs of the target cell (CSI-RS ports of serving cell and coordinating cell(s) used for jointly transmitting CSI-RS to UE [0083-0089], Tables 3, 4
the target pilot ports comprise a pilot port of the target cell and a pilot port of a coordinating cell; the coordinating cell is a cell that jointly sends, with the target cell, the CSI-RSs of the target cell” as taught by Zhang into Etemad’s system with the motivation to coordinate transmission of CSI-RS (Zhang, paragraph [0083-0089])
 	Combined system of Etemad and Zhang does not expressly disclose wherein signal strength of the terminal is lower than a preset threshold

	Jung discloses wherein signal strength of the terminal is lower than a preset threshold (UE monitored DL quality falls below a specific threshold [0122], Table 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein signal strength of the terminal is lower than a preset threshold” as taught by Zhang into Etemad’s system with the motivation to coordinate transmission of CSI-RS to determine if UE is suffering from neighboring cell’s interference or if UE is traversing an area without coverage (Etemad, paragraph [0013-0016, 0019-0023, 0032], FIGs. 6-8)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Davydov et al (USPN 2020/0036555)	Fig. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469